SCHUMAN, J.,
concurring.
In Nguyen I, a panel of this court wrote:
“While the parents’ participation in [various services] has been exemplary, completing generalized course work does not address the specific problem that caused Martha’s injuries. * * * If, as we find, either mother or father repeatedly broke their four-month-old daughter's bones, the expert testimony in this case establishes that mother and father must acknowledge the problem, identify its cause, and work to correct it. * * * Unless and until the parents take those steps, and they have not done so, their generalized participation in services does nothing to cure the specific problem that led to Martha’s injuries. We find that mother and father are not presently fit.”
State ex rel Juv. Dept v. Nguyen, 182 Or App 294, 305-06, 48 P3d 864 (2002), aff'd in part, vacated in part, 335 Or 255, 99 P3d 1025 (2003) (Nguyen I) (emphasis added). I fully understand that Nguyen I and this case are different, involving different children at different times, and that as a matter of stare decisis and “law of the case” we are not in any technical sense bound by Nguyen I. The majority, however, does not persuade me that we can repudiate the unambiguous language quoted above.
*623I concur in the majority opinion anyway, because I believe that Nguyen was wrongly decided. In that case, as in this one, the state, in my judgment, fell far short of establishing by clear and convincing evidence that parents were unfit at the time of the termination trial. Then as now, I do not believe that parents must publicly acknowledge their complicity in abuse in order to redeem themselves and become fit. That is a religious or psychological principle and many people might believe it, but it has no place in the law. I would decide this case by overruling Nguyen I.